Citation Nr: 1314071	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  11-10 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a neurological disability of the left upper extremity, to include cubital tunnel syndrome, carpal tunnel syndrome, left ulnar nerve neuropathy, and peripheral neuropathy.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a neurological disability of the right upper extremity, to include cubital tunnel syndrome, carpal tunnel syndrome, and peripheral neuropathy.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a neurological disability of the left lower extremity, to include peripheral neuropathy.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a neurological disability of the right lower extremity, to include peripheral neuropathy.

WITNESSES AT HEARING ON APPEAL

Veteran and B.C.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1989 to October 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In April 2012, a video conference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The Veteran had been represented by the North Carolina Division of Veterans Affairs (NCDVA).  In August 2011 that organization withdrew as his representative (indicating that he was not co-operating with their efforts on his behalf).  He was advised at the time that he could appoint another representative; he did not do so.  At the April 2012 videoconference hearing the Veteran was accompanied and assisted by a person who identified himself as an officer of NCDVA.  Following the hearing the Board afforded the Veteran the opportunity to designate that person as a one-time representative.  He has not responded.  Accordingly, the Board finds that the Veteran is pursuing this appeal pro se.  

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present, there are no additional documents pertinent to this appeal in Virtual VA.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a neurological disability of both upper and both lower extremities, all on de novo review, are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed December 1992 RO rating decision denied the Veteran service connection for a neurological disability of the left upper extremity and the right upper extremity, finding in essence that there was no evidence that his bilateral cubital tunnel syndrome (which pre-existed service) was aggravated in service.

2.  Evidence received since the December 1992 RO rating decision suggests that the Veteran has neurological disabilities of both upper extremities which were aggravated in service; relates to unestablished facts necessary to substantiate the claims of service connection for neurological disabilities of the left upper and the right upper extremities; and raises a reasonable possibility of substantiating such claims.

3.  An unappealed December 1992 RO rating decision denied the Veteran service connection for a neurological disability of the left lower and the right lower extremities, finding in essence that there was no evidence that he had a neurological disability of either lower extremity.

4.  Evidence received since the December 1992 RO rating decision suggests that the Veteran has diagnosed neurological disabilities of the left lower and right lower extremities; relates to unestablished facts necessary to substantiate the claims of service connection for neurological disabilities of the left lower and right lower extremities; and raises a reasonable possibility of substantiating such claims.

CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a neurological disability of the left upper extremity may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  New and material evidence has been received, and the claim of service connection for a neurological disability of the right upper extremity may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  New and material evidence has been received, and the claim of service connection for a neurological disability of the left lower extremity may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2012).

4.  New and material evidence has been received, and the claim of service connection for a neurological disability of the right lower extremity may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims to reopen.  However, inasmuch as this decision reopens the claims, there is no need to belabor the impact of the VCAA on these matters (as any notice or duty to assist omission is harmless).

Legal Criteria, Factual Background, and Analysis

A December 1992 rating decision denied the Veteran service connection for neurological disabilities of the left upper, right upper, left lower, and right lower extremities.  He was furnished notice of that determination and notice of his appellate rights.  He did not appeal that decision, nor did he submit new and material evidence within one year following notice; therefore it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

A claim which is the subject of a prior final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. §  3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claims of service connection for a neurological disability of the left upper extremity, of the right upper extremity, of the left lower extremity, and of the right lower extremity were denied by a December 1992 RO rating decision essentially on the basis that: (1) for the upper extremities, there was no evidence that his bilateral cubital tunnel syndrome (which pre-existed service) was aggravated in service, and he was not shown to have carpal tunnel syndrome; and (2) for the lower extremities, there was no evidence that he had "carpal tunnel syndrome."

Evidence of record at the time of the December 1992 rating decision included the Veteran's service treatment records (STRs) and a February 1992 VA examination report.
The STRs show that no neurological abnormalities of the upper or lower extremities were noted on induction.  Medical history on induction was silent for neurological abnormality of the upper and lower extremities.  They also show that during service the Veteran was seen (and surgically treated) for what was diagnosed to be cubital tunnel syndrome.  He was also seen for a "boxer's" fracture of the right hand.  The STRs are silent for any complaints, findings, or treatment for neurological problems of the lower extremities.  A Medical Evaluation Board found the Veteran unfit for duty due to left cubital tunnel syndrome and carpal tunnel which pre-existed, and were not aggravated by, his service.

On February 1992 VA examination the Veteran was found to have bilateral cubital tunnel syndrome, left postoperative; the lower extremities were not evaluated. 

Regarding the upper extremities, evidence received since the December 1992 rating decision includes, most significantly, an October 1994 statement by the Veteran; a June 2009 statement from a VA physician; a December 2010 statement from a VA physician; and the Veteran's April 2012 hearing testimony.  In the October 1994 statement, the Veteran asserts that ever since his hand surgery in service, his hands have gotten progressively worse with time.  In the June 2009 statement, a VA physician opined that the Veteran has a long-standing left ulnar neuropathy is disabling, was not present when he entered the service, but apparently was present after he left service.  The physician went on to state that he doubted that much could be done to correct or improve the condition at this juncture.  In the December 2010 statement, a VA physician opined that it was more likely than not that the Veteran's left ulnar neuropathy was related to his time in the service.  At the April 2012 hearing, the Veteran testified that he had no problems with his hands before entering service, developed pain in his hands during service while working as a deckhand, underwent surgeries in service, and ever since has continued to have pain that has become progressively worse; he believes the worsening was due to the surgeries in service.

Regarding neurological disability of the lower extremities, evidence received since the December 1992 rating decision includes, most significantly, an April 2010 VA podiatry treatment record which notes that the Veteran has diabetes and "likely some degree of peripheral neuropathy."

As the claims of service connection for neurological disabilities of the upper extremities were previously denied on the basis that such disabilities pre-existed, and were not aggravated by service, for evidence to be new and material in the matters, it would have to be evidence not previously of record that tends to show that the neurological disabilities of the upper extremities either did not pre-exist, or were indeed aggravated by, service.  The VA physicians' statements noting that no neurological abnormality was noted on service entrance and opining that the Veteran's present neurological abnormalities of the upper extremities "are related" to his service are precisely such evidence.  They pertain to the unestablished facts necessary to substantiate the claims of service connection for neurological disabilities of the upper extremities and raise a reasonable possibility of substantiating such claims.  Therefore, the evidence received since December 1992 is both new and material, and the claims may be reopened.  38 U.S.C.A. § 5108.  

As the claims of service connection for a neurological disability of the left lower extremity and of the right lower extremity were previously denied on the basis that there was no evidence that the Veteran had "carpal tunnel" of either lower extremity, for evidence to be new and material in the matters, it would have to be evidence not previously of record that tends to show that the Veteran does indeed have current neurological disabilities of the left and right lower extremities.  An April 2010 VA podiatry treatment record suggests that the Veteran has peripheral neuropathy of both lower extremities.  It relates to an unestablished fact necessary to substantiate the claims of service connection for neurological disability of the lower extremities and raises a reasonable possibility of substantiating those claims (particularly in light of the low threshold standard endorsed by the Court in Shade, supra).  Therefore, it is both new and material, and these claims likewise may be reopened.  38 U.S.C.A. § 5108.  

De novo review of all four claims is addressed in the remand below.


ORDER

The appeal to reopen claims of service connection for neurological disabilities of both upper and both lower extremities is granted.


REMAND

On review of the record the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Neurological Disability of the Upper Extremities

At his March 1989 enlistment examination, the Veteran's upper extremities were evaluated as normal, and no neurological disabilities were noted.  Consequently, he is entitled to a presumption of soundness on entry in service as to any neurological abnormality of the upper extremities.  Under governing law and regulations (as well as interpreting caselaw) such presumption is rebuttable only by clear and unmistakable evidence of pre-existence.  Furthermore, if clear and unmistakable evidence of pre-existence is found, under caselaw interpretation of the governing statute and regulations, the disability manifested in service which was not noted on induction is presumed to have been aggravated by service, and that presumption likewise is rebuttable only by clear and unmistakable evidence [of nonaggravation].  The denials of service connection for neurological abnormality of the upper extremities have been based on Medical Board findings that such disabilities pre-existed, and were not aggravated by, service.  The Medical Board finding is unaccompanied by adequate explanation of rationale to be considered "clear and unmistakable" evidence of either pre-existence or nonaggravation.  Further medical guidance in the matter is necessary.

In November 1991 the Veteran filed a claim seeking service connection for "carpal tunnel" of the hands and feet.  Given his apparent lack of familiarity with medical terms (and lack of medical knowledge overall), the Board interprets the claim as one seeking service connection for any neurological abnormality of the upper and lower extremities.  The RO's interpretation of the Veteran's claim appears to have been considerably more narrow.  He was not afforded a VA examination for his feet.  The claim (as to the feet) was denied essentially based on a finding that "carpal tunnel" involved the hands -and not the feet (and therefore the claim as to the feet was without merit).  At the videoconference hearing the Veteran testified that he had the onset of neurological problems in his feet during service.  Reopening of his claims triggers VA's duty to assist by arranging for an examination.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  Given the Veteran's assertions, such examination is needed, particularly in light of the low threshold standard endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should arrange for the Veteran to be examined by a neurologist to ascertain the nature and likely etiology of any current neurological disabilities of his upper and lower extremities.  The Veteran's entire record (to include the claims file with this remand and the records in Virtual VA) must be reviewed by the examiner in conjunction with the examination (pertinent records in Virtual VA and not in the claims file should be printed and associated with the claims file if the examiner does not have access to Virtual VA).  Any tests or studies indicated should be completed.  Based on review of the record (to include this remand) and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each neurological disability of the upper and lower extremities found/shown by the record.

(b) As to each neurological disability entity of the upper extremities diagnosed, please opine when such entity was first manifested (i.e., prior to service, during service, or postservice)?  Please identify the factual data which support the response.

(c) As to any (and each) diagnosed neurological disability entity manifested in service that was not noted on induction, please indicate whether there is any evidence in the record that renders it undebatable from a medical standpoint that such disability pre-existed service.  If yes, please identify such evidence.

(d) If the response to (c) as to any disability is yes, please opine further whether or not there is any evidence in the record that renders it undebatable from a medical standpoint that such disability was not aggravated by (did not increase in severity during) the Veteran's service.  Please identify any such evidence.

(e) As to any neurological disability entity of the upper extremities that was initially manifested after service, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service, to include his complaints noted and treated therein.

(f) As to any (and each) neurological disability entity of the lower extremities diagnosed, please opine whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's service/the complaints he indicates he had therein.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.

2.  The RO should ensure that the development sought is completed, review the record and adjudicate de novo the claims seeking service connection for neurological disabilities of both upper and both lower extremities.  If any claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


